DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-5, 10-11 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derencsenyi et al., US 4,847,939.
	Regarding claims 1 and 10, Derencsenyi et al. disclose the claimed invention including a sleeve body (1) having a first open end (open end in neck portion 5, see Figures), a second open end corresponding to the first open end (bottom opening, opposite neck portion 5, see Figures), and an accommodating space arranged between the first open end and the second open end (Figures 1-3 and 5), wherein the sleeve body has an outer surface provided with a first washing texture (texture provided by openings/fenestrations 8, see also Column 3 Lines .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derencsenyi et al., US 4,847,939 in view of Birkland, US D661,907.
	Derencsenyi et al. disclose all elements previously mentioned above, however fail to disclose that the first washing texture includes a plurality of first washing texture units, the first washing texture units includes a plurality of tiny protrusions spaced apart from each other.
	Birkland teaches a design of a similar brush protector device that comprises first washing texture units (see marked up Figure), the texture units each include a number of 
[AltContent: textbox (one texture unit)]
[AltContent: textbox (protrusion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    396
    426
    media_image1.png
    Greyscale

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first washing texture of Derencsenyi et al. to include a plurality of first washing texture units, the first washing texture units includes a plurality of tiny protrusions spaced apart from each other as taught by Birkland, so as to offer a supplemental surface texture to the brush protector that additionally provides aesthetic benefit.
s 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derencsenyi et al., US 4,847,939 and Birkland, US D661,907 as applied to claims 6 and 17, in view of Xavier et al., US 9,888,764.
	Derencsenyi et al. and Birkland disclose all elements previously disclosed above, including a grouping of four tiny protrusions of each first washing texture unit of a first washing texture (see marked up Figure of Birkland), however both fail to disclose that each of the first washing texture units comprise two tiny protrusions extending along a first direction and the other of the two extending along a second direction different from the first. 
	Xavier et al. teaches a mat for cleaning brushes (Abstract) in which there are numerous surface regions, washing textures and washing texture units (see Figure 24 in particular, the different surface areas can be designated into separate regions, textures and texture units). In one region of washing textures (58) there are units of four tiny protrusions (four of the ridges 86; 86a, 86b), two of which extend a first direction and the other two extend along a different direction than the first (perpendicularly, see Column 8 Lines 35-42, see Figures 2 and 24) for washing relatively small brushes in a circular motion (Column 8 Lines 50-54 and Column 21 Lines 11-19).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the tiny protrusions of the first washing texture units of Derencsenyi et al. and Birkland for a set of protrusions where two tiny protrusions extending along a first direction and the other of the two extending along a second direction different from the first, as taught by Xavier et al., in order to specifically clean smaller brushes.
s 8-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derencsenyi et al., US 4,847,939 as applied to claims 5 and 16 in view of Ruzumna, US 7,401,614 and in further view of Xavier et al., US 9,888,764.
	Derencsenyi et al. disclose all elements disclosed above, however fails to disclose that the second washing texture includes a plurality of convex ribs extending along a width direction of the sleeve body and spaced apart from each other.
	Ruzumna teaches a protective a brush protector device comprising a sleeve body (25), the sleeve body has a surface region provided with a washing texture (24), the washing texture is formed of spaced protrusions that extend along a width direction of the sleeve body (Figures 1, 3-4, 6, 8, 11-12) used to separate the bristles of a brush (Column 3 Lines 16-18, 48-51).
	Xavier et al. teaches a mat for cleaning brushes (Abstract) in which there are numerous surface regions, washing textures and washing texture units (see Figure 24 in particular, the different surface areas can be designated into separate regions, textures and texture units). In one region of washing textures (54, Figure 24) there are spaced protrusions that are convex ribs (80, 82) that extend along the width direction of the body spaced apart from each other (Figure 24) to provide surface contact with a brush moving in a back and forth motion (Column 18 Lines 1-12). Regarding claims 9 and 20, the convex ribs include a plurality of first convex ribs (80) and a plurality of second convex ribs alternately arranged with the first convex ridges (82, Figure 20B), the first convex ribs have a bigger size than the second convex ribs (Figure 20B).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the second washing texture of Derencsenyi et al. for one that treats brush bristles as taught by Ruzumna and further it would have been obvious for .
5.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derencsenyi et al., US 4,847,939 in view of Huang, US 9,848,723.
	Derencsenyi et al. disclose all elements disclosed above, however fail to disclose that the brush in an upright state and placed in a standing manner by the elastic tightening portion. It is noted that the use of placing the brush in an upright state in Derencsenyi et al. is not discussed, however the structure of the sleeve body and elastic tightening portion is capable of allowing the brush to be placed in an upright state.
	Huang teaches a brush holder that has an elastic tightening portion (21, 22; Column 2 Lines 53-56) for retaining brushes (3) vertically in positions where the brush is upright (Figures 4-5 or 8) or downwards (Figures 6-7), the brush being placed in a standing manner by the elastic tightening portion (see Figures 4-5 and 8). The brush is in an upright position during use of the brushes and the brush is positioned downwards to allow water remaining on cleaned bristles to drip downwards (Column 2 Lines 31-36).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the brush of Derencsenyi et al. to be placed in an upright state and in a standing member being held by its elastic tightening portion while the holding portion at least partially abuts an inner wall of the sleeve body and the brush head is exposed, as taught by Huang, so that the brush is placed in a position indicating to the user that the brush is available for use.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0332642 to Lim teach a brush support for cosmetic brushes wherein there is a brush protector having a sleeve body (100) having a tapered shape between openings (see Figures) and is configured to be held in an upright state by a supporting portion (Figure 4), a second open end has a plurality of retaining pieces (Figure 2) and the outer surface is textured (Figure 1), the sleeve body does not have an elastic tightening portion formed at a first open end.
	US 9,995,326 to Di Monte teach a sleeve body with an elastic tightening portion formed at an open end to secure an elongated object (tightening portion at 20, see particularly Figure 7), the elastic tightening portion is also described as being part of a supporting wall (Abstract). Di Monte does not provide an outer surface having a first washing texture.
	WO 2016/080567 A1 to Bang disclose a cosmetic brush cleaning tool with washing textures on the outside surface of a brush holder. Bang does not include a sleeve body.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-Th, 5:30am-8:30am, 10am-4:30pm and Fri 5:30am-9:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg